DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 3 the limitation “25 to 35%” renders the claim indefinite since it is unclear what the basis for the percentage is, e.g. weight, dry weight, volume, or some other factor. Since the particular percentage of water can vary widely based on which basis is used, the scope of the claim is rendered unascertainable without recitation of said basis.
In line 6 the limitation “the agglomerated whole grain” lacks antecedent basis as there is no prior indication that the grain is agglomerated.
In line 7, the limitation “the crushed whole grains” lacks antecedent basis as there is no prior indication that a crushing step was performed.
In line 8, the limitation is rendered indefinite since it is unclear if the drying is performed on the heated and cooked germinated whole grain (line 5), or the divided and screened whole grain (lines 6-7).
Claims 3-7 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (US 2003/0064132 A1) in view of Kim (KR 20150014095 A) and Jun (US 6,210734 B1).
Citations to Kim are made with respect to the translation provided in the office action mailed 12/9/2021.
Regarding claim 1, Satake et al. teaches a process for treating germinated brown rice (abstract) comprising soaking brown rice to reach a water content of 30-33% by weight and subsequently allowing the rice to germinate (paragraph 14), heating and cooking the rice (paragraphs 15-16), dividing the rice into kernels and removing crushed whole grains (paragraph 21), and drying the cooked whole grains at a temperature of 40oC (paragraph 26).
Regarding the claimed germ size and duration of drying, it would have been readily obvious to one of ordinary skill in the art to germinate the rice to said size range and dry for 7-8 hours since the reference already teaches germination and drying, where the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired flavor, texture/mouthfeel, desired moisture content, and nutritional profile (paragraph 4).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Satake does not teach aging the whole grain, roasting the aged whole grain at a temperature of 200-220oC for 10-15 minutes without oil or additives to form a carbonized layer having a predetermined thickness.
Kim teaches a method for producing brown rice fry (paragraph 1) comprising soaking, cooking, drying, roasting, and frying the rice (paragraph 7), where the roasting is performed at 150-180oC for a sufficient time to produce a carbonized skin (paragraph 12).
Jun teaches a method for treating rice (abstract) comprising soaking the rice in water at 25-35oC for 12-24 hours to germinate the rice, storing the rice at -1 to 5oC for 1-5 days (aging), cooking the rice at 90-110oC for 30-35 minutes, drying with hot air, and further drying with hot air at 200-300oC for 5-10 minutes to carbonize the rice bran (column 3 lines 22-31, 50-51 and 60-65; column 4 lines 17-18; column 5 lines 21-30; claims 1 and 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Satake to perform the claimed procedures since the art has recognized these procedures for treating rice, in order to sufficiently heat the rice to obtain a desired flavor and texture/mouthfeel, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to the factors stated above.
Satake et al. does not teach salt water.
However, there does not appear to be any criticality associated with using salt water as claimed. Since salt is known as a common flavoring agent, it would have been 
Regarding claim 3, Satake et al. does not teach salt water as claimed. However, modification to spray salt water on the rice as it is aging would have been obvious for the same reasons stated above, i.e. flavor preference, and in order to prevent the rice from drying excessively during aging, thereby maintaining a desired flavor and texture/mouthfeel.
Regarding claim 4, Satake et al. teaches heating the whole grain with steam (paragraph 14).
Regarding claim 5, the combination applied to claim 1 above teaches carbonizing but does not specify a thickness of the carbonized layer.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Satake et al. to carbonize the rice to the claimed depth based on desired flavor profile or mouthfeel/texture.
Regarding claim 6, Satake et al. does not teach cooking and drying for 3 to 5 times. However, the reference teaches heating and drying multiple times (paragraphs 15, 21, 24 and 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Satake et al. to cook and dry the rice 3-5 times since the disclosure does not indicate the particular number of cook/dry cycles is critical, and thus as a matter of manufacturing preference to obtain a final product having a desired flavor, texture/mouthfeel, and nutritional profile.
Regarding claim 7, Kim teaches frying as recited in the combination applied to claim 1 above. 
Regarding freezing, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Satake et al. to freeze the rice in order to facilitate storing the rice during times of low product demand or if a process stoppage occurs (e.g. maintenance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRYAN KIM/Examiner, Art Unit 1792